Title: From John Quincy Adams to Thomas Boylston Adams, 31 January 1813
From: Adams, John Quincy
To: Adams, Thomas Boylston

N. 37
                            
                            St: Petersburg 31 January 1813.
                        



My last letter to you was of 14. November since which I have not had a line from you, nor indeed from any of my friends in America— The second year has passed away since I received last best account of my affairs in your hands. The intervals between my own letters to you, insensibly lengthen—It shall not be so if any thing should ever occur, the information of which can give you pleasure.
The English Government have declared a blockade of Chesapeake Bay, and Delaware river—New-York, and the Coast of New-England they leave open—They follow Captain Henry’s advice; just as at the beginning of our Revolutionary War, they disfranchised Boston in favour of Salem—The Spirit of 1775 seems to be extinct in New England; but I hope the profligacy of British policy will not be more successful now than it was then.
The War between us and them is now reduced to one single point—Impressment—A cause, for which we should not have commenced a War, but without an arrangement of which our Government now say they cannot make Peace—If ever there was a just cause for War in the sight of Almighty God; this cause is on our side just—The essence of this Cause is on the British side Oppression, on our side, personal-liberty—We are fighting for the Sailor’s Cause—The English Cause is the Press-gang—It seems to me that in the very Nature of this Cause we ought to find some resources for maintaining it, by operation upon the minds of our own Seamen, and upon those of the Adversary’s—It is sometimes customary for the Commanders of Ships to address their crews, on going into action; and to inspirit them by motives drawn from the cause they are called to support—In this War, when our Ships go into action their Commanders have the best possible materials for cheering their men to extraordinary exertions of duty— How the English Admirals and Captains will acquit themselves on such occasion I can easily conjecture—But I fancy to myself a Captain telling them honestly that they are fighting for the Cause of Impressment—That having been most of them impressed themselves, in the face of every principle of Freedom, of which their Country boasted, they must all be sensible how just and how glorious the right of the Press-gang is, and how clear the right of practicing it upon American Sailors, as well as upon themselves must be—I think they will not very readily recur to such arguments—no doubt they will keep them at their guns with others—But there may be times and occasions upon which the English Seamen may be made to understand for what he is to fight in this War, and when it may have its effect upon the Spirit with which he will fight.—The English talk of the Seduction, practiced by us upon their Seamen—There is a Seduction in the very Nature of this Cause, which it would be strange indeed if their Seamen were insensible to it—I have heard that many of their Seamen taken by us, have shewn a reluctance at being exchanged; from an unwillingness to be sent back to be impressed again—A more admirable comment upon the character of the War could not be imagined—Prisoners, who deem it a hardship to be exchanged! With what heart can they fight for the principle which is to rivet the chains of their own Servitude?
I have been reading a multitude of speculations in the English Newspapers, about the capture of their two Frigates Guerriere and Macedonian—They have settled it that the American forty fours are line of battle-ships in disguise, and that henceforth all the frigates in the British Navy are to have the privilege of running away from them! This of itself is no despicable result of the first half-year of War—Let it be once understood as a matter of course that every single frigate in the British Navy, is to shrink from a contest with the large American frigates, and even this will have its effect upon the Spirits of the Tars on both sides—It differs a little from the tune when the Guerriere went out with her name painted in Capitals on her fore-top-sail, in search of our disguised line of battle ship President.
But the English Admiralty have further ordered the immediate construction of seventeen new frigates, to be disguised line of Battle ships too—Their particular destination is to be to fight the Americans—Their numbers will be six to one against us, unless we too taking the hint from our success can build frigate for frigate and meet them on their own terms; in which case if our new ships are commanded and officered, and manned like the Constitution, and United-States, and Wasp, and I am persuaded they will in process of time gain one step more upon the maxims of the British Navy, and settle it as a principle that single English Ships are not to fight Americans of equal force—This much I believe it will be in their power to do—And further I wish them never to go—I hope they will never catch the insolent affectation, of seeking Battle against superior force—An English pretension which has been so well chastised in the fate of their two frigates.
Our Navy, like all our other Institutions, is formed upon the English model—With regard to the Navy at least the superiority of that model to all others extant is incontestable—But in the British Navy itself there are a multitude of abuses against which we may guard, and there are many improvements of which it is susceptible, and for which the field is open before us.—Our three 44 gun ships were originally built not as the English pretend for line of Battle ships, but to be a little more than a match in force to the largest European Frigates; and the experience both of our partial War with France in 1798 and 1799 as well as of our present War with England has proved the wisdom of the principle upon which they were constructed—It has been a great and momentous question among our Statesmen, whether we should have any Navy or not—It will probably still be a great question; but Great-Britain appears determined to solve all our doubts and difficulties upon the subject—She Blockades our Coast, and is resolved to crush us instantly upon the Ocean—We must sink without a struggle, under her hand, or we must have a Navy—
I write you concerning that which is most interesting to our own Country—You will learn from other quarters the wonderful vicissitudes of War which the North of Europe has been exhibiting and still exhibits—To all appearance the dominion of continental Europe has changed hands; but the change as yet has produced nothing like a prospect of Peace—It has made the chance of Peace for us more precarious than ever.
My family suffers under the unusual rigour of the Season—I am now writing you with Fahrenheit’s thermometer at 30 degrees below 0—or 62 degrees below the freezing point—It is the coldest day we have had this Winter, but there have been eight weeks, with little intermission of severer cold, than ours in Boston at its extremest intensity—If the Winter in the Western Hemisphere has been like this, God Bless the Companions in Arms of Generals Dearborn & Harrison!
Remember me suitably to all friends, and believe me, though with chilled fingers yet with warm Heart, affectionately yours
A.